DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The prior art of record and newly cited reference fails to disclose, teach and/or suggest the invention as claimed.
Singh et al. (US 2016/0122625 A1) teaches a method of treating a subterranean formation comprising injecting hydrolysable compounds such as esters and anhydride. The method can include performing stimulation before, during and after placing the composition into the subterranean formation.  The stimulation treatment can be at least of perforating, propellant stimulation and hydraulic fracturing, wherein the stimulation treatment the stimulation treatment at least partially generates a fracture or flow pathway where the composition is placed or contacted, or the composition is placed or contacted to an area surrounding the generated fracture or flow pathway.  The method can include triggering the hydrolysis of the hydrolyzable compound. The triggering can be any suitable triggering that gives rise to at least partial hydrolysis of the hydrolyzable compound. For example, the triggering can include exposing at least some of the composition to at least one of a chemical activator, heat, pH change, time, and vibration. In some examples, a chemical activator can be an acid, base, or other catalyst.

perforating the interval to establish fluid communication from the wellbore into the subterranean formation;
positioning a propellant in the interval of the wellbore in the subterranean formation, the propellant comprising an electronically controlled propellant;
introducing a treatment fluid into the interval of the wellbore with the propellant, the treatment fluid comprising: an acid, a hydrolysable in-situ acid generator, a chelating agent, a hydrolysable in-situ chelating agent generator, or mixtures thereof:
detonating the propellant to generate a plurality of propellant detonation pulses to cause one or more fractures in the subterranean formation for receiving at least part of the treatment fluid, and wherein a plurality of pressure gradients generated by detonating the propellant transports the treatment fluid into the one or more fractures in the subterranean formation; and
injecting a heat-generating composition into the one or more fractures to increase a temperature in the subterranean formation.

Therefore, the prior art of record and newly cited reference fails to disclose, teach and / or suggest the invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        10/19/2021